Opinion by
Mr. Chief Justice Eakin.
The real controversy at the trial was whether the description of the property sought to be recovered, as set out in the complaint, will justify a recovery without proof that it is included in the description contained in the deed from Genger to the trustees. There being no issue as to plaintiff’s ownership of the property, he confined his proof to the erection of a fence on the western line of the property and his occupancy of the premises' from the year 1888. There was no proof tending to show the location upon the ground of the west line of the tract as described in the deed; nor does it appear from the complaint that the property described in the deed from Genger to the trustees is the property known as the “Pine Grove Church Property,” but that fact appears from the evidence.
David Hunter, a witness for plaintiff, testified, in substance, that he is acquainted with the Pine Grove Church property; has known it for about 25 years; was for 15 years a trustee of the United Brethren Church; that he knows where the west boundary of the property has been during that time; that in the fall of 1888 he helped build the fence on that line (referring to the fence removed by defendants) ; that “there was an understanding with Genger. He had made some objections in regard to *560where the line ran, and he also said that what he lost at one end next to the creek he would gain on the other, and he said all right to put it up. * * I cannot say in what way they agreed with Genger, only I know that it was questioned at the time we were talking about putting up the new fence;” and that Genger agreed that the fence should be put where it was built and it has remained the boundary since 1888. The evidence is conclusive that the United Brethren Church was in possession of the property to that fence all that time, and that the fence was put on the western boundary on the division line between Genger’s land and that of the United Brethren Church. This proof we think was, at least, prima facie sufficient to establish-the western boundary of the tract described in the deed. In Turner v. Baker, 64 Mo. 238 (27 Am. Rep. 226) it is said:
“That when proprietors of contiguous estates, the boundaries of which are indefinite and unascertained, agree upon the lines dividing their estates, the calls in their respective deeds, fasten themselves upon the property to which they are thus applied, and the title passed by the conveyances covers and includes every part of the property so identified as being comprehended within the description.”
This language is quoted with approval in Lennox v. Hendricks, 11 Or. 33, 37 (4 Pac. 515.) In Egan v. Finney, 42 Or. 599 (72 Pac. 133), Mr. Chief Justice Moore holds that a division line agreed upon between adjacent owners of real property, and acquiesced in for a long time, is a circumstance tending to show that it was. built upon the true boundary.
1. We think the possession of the tract to the fence by plaintiff and his grantors claiming under the deed long acquiesced in is, as against a stranger to the title, prima facie evidence, at least, that the tract described in the complaint is within the boundaries mentioned in the deed, *561and therefore evidence of possession of the property described in the complaint.
2. Prior, actual possession of the land is enough to enable the possessor to recover it against a mere trespasser who enters without any title. This rule concedes that he who secures possession of real property thereby obtains a prior right against all persons except the owner, and is recognized in Browning v. Lewis, 39 Or. 11, 17 (64 Pac. 304), and Sommer v. Compton, 52 Or. 173 (96 Pac. 124, 1065.)
Therefore we conclude that, under the description in the complaint, plaintiff has established a prima, facie case.
On the trial defendants admitted that they removed the fence as alleged in the complaint, and offered some evidence to establish that the true west line of the property described in the deed to the trustees is eight or ten feet east of the old location of the west fence. Germond, deputy county surveyor, is the only witness who attempts to testify upon that matter. He says that he surveyed a piece of property there for Mr. Gallagher and established the northwest corner of the church property (which is the beginning point for defendants’ fence). He testifies as to no facts in regard to the survey or the data from which he made it. This is not competent evidence of the true location of the corner or line but only his opinion.
3. A surveyor’s opinion as to the result of the survey, unsupported by the details of the survey, both as to the data upon which it is based and the manner of reaching the result is not competent, but, when he gives the details of his work, it is a question of law whether his method was correct and a question of fact whether his result Is correct. Seabrook v. Coos Bay Ice Co., 49 Or. 237, 242 (89 Pac. 417); Id., 54 Or. 172 (102 Pac. 175, 795).
4. There is no evidence before us tending to prove that defendants were entitled to possession of the tract in question. Neither were defendants entitled to offer evi*562dence of title thereof, having pleaded neither right nor title. Therefore they were naked trespassers. Section 328, L. O. L.; Oregon Railroad & Nav. Co. v. Hertzberg, 26 Or. 216 (37 Pac. 1019.)
Decided May 16, 1911.
[115 Pac. 596.]
Judgment of the lower court is affirmed.
Affirmed.